UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-176587 il2m INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Nevada 27-3492854 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3500 West Olive Avenue Suite 810 Burbank, California (Address of principal executive offices) (Zip Code) (818) 953-7585 (Registrant’s telephone number, including area code) DYNAMIC NUTRA ENTERPRISES HOLDINGS INC. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No x As of January 14, 2013, there were 125,711,500 shares of Common Stock, par value $0.0001 per share, outstanding.* *This figure is based on the reverse stock split of one for 10 (1:10) effected January 9, 2014, which reduced the total issued and outstanding from 7,040,000 to 704,000 shares of common stock il2m INTERNATIONAL CORP. formerly known as Dynamic Nutra Enterprises Holdings Inc. QUARTERLY REPORT ON FORM 10-Q November 30, 2013 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION PAGE Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 3 Item 4. Controls and Procedures 3 PART II - OTHER INFORMATION Item 1. Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 10 Item 4. Mine Safety Disclosure 10 Item 5. Other Information 10 Item 6. Exhibits 12 SIGNATURES 13 IL2M INTERNATIONAL CORP (F/K/A DYNAMIC NUTRA ENTERPRISES HOLDINGS, INC.) (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE F-1 CONDENSED BALANCE SHEETS AS OF NOVEMBER 30, 2013 (UNAUDITED) AND AS OF MAY 31, 2013 PAGE F-2 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED NOVEMBER 30, 2, AND FOR THE PERIOD FROM JUNE 8, 2010 (INCEPTION) TO NOVEMBER 30, 2013 (UNAUDITED) PAGE F-3 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) FOR THE PERIOD FROM JUNE 8, 2010 (INCEPTION) TO NOVEMBER 30, 2013 (UNAUDITED) PAGE F-4 CONDENSED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED NOVEMBER 30, 2, AND FOR THE PERIOD FROM JUNE 8, 2010 (INCEPTION) TO NOVEMBER 30, 2013 (UNAUDITED) PAGES F-5 - F-16 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS IL2M International Corp (f/k/a Dynamic Nutra Enterprises Holdings, Inc) (A Development Stage Company) Condensed Balance Sheets Assets November 30, May 31, (Unaudited) Current Assets: Cash $
